Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Von Flotow et al. (US 20180327113).
Re’ Claim 1. Von discloses a method of retrieving a fixed-wing aircraft 20, said method comprising: hoisting a flexible capture member 5000 having a first end coupled to a lifting device 10 to a pre-determined altitude, wherein the flexible capture member is guided through an upper guiding component (Fig. 11H) of an elevated structure 8110, wherein the lifting device is separate from the upper guiding component: controlling the fixed-wing aircraft to intercept and engage a portion of the flexible capture member (Fig. 12D-G); and lowering the flexible capture member with the fixed wing aircraft engaged to the portion of the flexible capture member such that the fixed-wing aircraft contacts a recovery structure that is separate from the lifting device (Fig. 12G).
Re’ Claim 2-4. Von discloses The method of Claim 1, which includes causing a tensioning device winch (paragraph 0430) coupled to a second end of the flexible capture member to apply tension to the hoisted flexible capture member which includes regulating the tensioning device to payout when tension on the flexible capture member exceeds a predetermined upper limit which includes regulating the tensioning device to hold the fixed-wing aircraft against gravity when the fixed-wing aircraft contacts the recovery structure (Paragraph 0430).
Re’ Claim 6-7. Von discloses The method of Claim 1, wherein the upper guiding component includes a masthead, wherein the upper guiding component includes a castellated masthead (Fig. 11H).
Re’ Claim 8. Von discloses The method of Claim 1, which includes maintaining the upper guiding component in a vertical position prior to the fixed-wing aircraft engaging the portion of the flexible capture member (Fig. 11E).
Re’ Claim 9-10. Von discloses The method of Claim 1, which includes, when the upper guiding component moves from a vertical position prior to and after the fixed-wing aircraft engaging the portion of the flexible capture member, urging the upper guiding component to return to the vertical position (Clearly shown in the Fig. 12E – as the system is bent has a tendency to return to the vertical position)
Re’ Claim 11. Von discloses The method of Claim 1, wherein the recovery structure includes a padding (inflated landing 8100), and which includes causing part of the fixed-wing aircraft that contacts the recovery structure to contact the padding.
Re’ Claim 12. Von discloses The method of Claim 1, wherein the lifting device is a multi-copter 10.
Re’ Claim 13. Von discloses The method of Claim 1, wherein the elevated structure is connected to the recovery structure (Fig. 11E).
Re’ Claim 14. Von discloses A method of retrieving a fixed-wing aircraft 10, said method comprising: hoisting a flexible capture member 5000 having a first end coupled to a multi- copter 10 to a pre-determined altitude, wherein the flexible capture member is guided through a masthead (Fig. 11H) of a monopole (8300), wherein the multi-copter is separate from the monopole; controlling the fixed-wing aircraft to intercept and engage a portion of the flexible capture member; and lowering the flexible capture member with the fixed wing aircraft engaged to the portion of the flexible capture member such that the fixed-wing aircraft contacts the mono-pole (Fig. 12G).
Re’ Claim 15-16. Von discloses The method of Claim 14, which includes causing a tensioning device winch (Paragraph 0430) coupled to a second end of the flexible capture member to apply tension to the hoisted flexible capture member.
Re’ Claim 17-18. Von discloses The method of Claim 14, which includes, when the masthead moves from a vertical position prior to and after the fixed-wing aircraft engaging the portion of the flexible capture member, urging the masthead to return to the vertical position. (Clearly shown in the Fig. 12E – as the system is bent has a tendency to return to the vertical position)
Re’ Claim 19. Von discloses The method of Claim 14, wherein the monopole includes a padding, and which includes causing part of the fixed-wing aircraft that contacts the recovery structure to contact the padding (inflated landing 8100).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642